I.J. Moore v. Coday (C/R)                                           






NO. 10-91-049-CV

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

Â Â Â Â Â Â Â Â Â Â I. J. MOORE, JR.,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Relator
Â Â Â Â Â Â Â Â Â Â v.

Â Â Â Â Â Â Â Â Â Â HONORABLE BRYAN CODAY, OFFICIAL COURT
Â Â Â Â Â Â Â Â Â Â REPORTER, 40TH DISTRICT COURT, ELLIS
Â Â Â Â Â Â Â Â Â Â COUNTY, TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Respondent

* * * * * * * * * * * * *

 Original Proceeding

* * * * * * *

MEMORANDUM OPINION

* * * * * * *
Â Â Â Â Â Â Â Â Â Â We granted leave to file the petition for writ of mandamus to compel the court reporter to
prepare the statement of facts in a criminal case pending in this court and set a hearing for April
25, 1991.  On April 22, the statement of facts was received and the hearing was postponed so that
the attorneys could review the statement of facts.
Â Â Â Â Â Â Â Â Â Â After review, the statement of facts was filed as of the date of its reception.  We dismiss
this proceeding as moot.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM
Before Chief Justice Thomas,
Â Â Â Â Â Â Â Â Â Â Justice Cummings and
Â Â Â Â Â Â Â Â Â Â Justice Vance
Dismissed
Opinion delivered and filed July 11, 1991
Do not publish

appeal.  The date
sentence was imposed was April 28, 2010.Â  LeeÂs notice of appeal was filed on
October 6, 2010 and was thus untimely.Â  See Tex. R. App. P. 26.2(a)(1) (providing that notice of appeal
must be filed within 30 days after date sentence imposed or 30 days after entry
of appealable order).
LeeÂs response complains of the trial
courtÂs delay in responding to his October 3, 2010 letter and his trial
attorneyÂs alleged ineffective assistance.Â  We lack jurisdiction to address
these grounds and to grant an out-of-time appeal; that authority belongs
exclusively to the Court of Criminal Appeals through a writ of habeas corpus.Â  See
Parr v. State, 206 S.W.3d 143, 144-45 (Tex. App.ÂWaco 2006, no pet.).Â 
Because LeeÂs notice of appeal is untimely, we lack jurisdiction and dismiss
his appeal.Â  LeeÂs motion for appointment of counsel and for a free record is
dismissed as moot.
Â 
Â 
REX
D. DAVIS
Justice
Â Â Â Â Â Â Â Â Â Â Â  
Â 
Â 
Before Chief
Justice Gray,
Justice
Davis, and
Justice
Scoggins
Appeal
dismissed; motion dismissed
as moot
Opinion
delivered and filed June 15, 2011
Do not publish
[CRPM]
Â 



Â